DETAILED ACTION
This Office action is in response to the application filed on 08 July 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svorc (US 2015/0318785; hereinafter “Svorc”).
In re claims 1 and 14, Svorc discloses an electronic device and associated method of controlling the device (see Figs. 7, 8 and 10), comprising: a first circuit comprising first (P1 870) and second (N1 880) transistors series-coupled between a node of application of a power supply voltage (Vdd 840) and a node of application of a reference voltage (ground 830), the first and second transistors being coupled to each other by a first node (LX 850), the transistors being turned on and off each cycle by a predetermined switching pattern (i.e., the typical function of a switch-mode power supply – see Fig. 9 and [0007]); and a second circuit (comprising Ps 872 and Ns 882), configured to compare a first voltage on the first node (Lx) with first (Vdd or ground) and second (other of Vdd or ground) voltage thresholds (i.e., the transistors Ps/Ns compare Lx to Vdd or ground by their inherent and known function as MOSFETs, such that they are ON or conductive when their gate-source voltage is higher/lower (for NMOS/PMOS respectively) than the respective device’s turn-on threshold voltage  – see Fig. 6 and [0060]-[0061], [0066] and [0070]).
In re claims 2 and 15, Svorc discloses wherein the second circuit comprises third (Ps 872) and fourth (Ns 882) transistors series-coupled between second (Vdd) and third (ground) nodes, the third and fourth transistors being coupled to each other by a fourth node (Lx) coupled to the first node (Figs. 7/8).
In re claims 4 and 16, Svorc discloses wherein a control terminal (gate) of the third transistor (Ps) is coupled to a node of application of the second voltage threshold (Vdd – Figs. 7/8), and a control terminal (gate) of the fourth transistor (Ns) is coupled to a node of application of the first voltage threshold (ground).
In re claims 5 and 17, Svorc discloses wherein the first voltage threshold is the power supply voltage (Vdd as shown and explained above) and the second voltage threshold is the reference voltage (ground as shown and explained above).

Claims 1-3, 6, 7, 9, 10, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santoro et al. (US 2011/0075452; hereinafter “Santoro”).
In re claims 1 and 14, Santoro discloses an electronic device and associated method of controlling the device (see Figs. 2-3), comprising: a first circuit comprising first (M1) and second (M2) transistors series-coupled between a node of application of a power supply voltage (Vcc) and a node of application of a reference voltage (ground GND), the first and second transistors being coupled to each other by a first node (A), the transistors being turned on and off each cycle by a predetermined switching pattern (via HVG/LVG: see Fig. 3 and [0015]); and a second circuit (10), configured to compare a first voltage on the first node (specifically, variation in voltage A, as detected through Cboot/CGD: see [0018], [0022]) with first and second voltage thresholds (thresholds based on inputs to buffer comparators 13, 14 and references I1, I2; [0024]-[0025]).
In re claims 2 and 15, Santoro discloses wherein the second circuit (10) comprises third and fourth transistors (Q3/Q4) series-coupled between second and third nodes (at collectors of Q3/Q4), the third and fourth transistors being coupled to each other by a fourth node (at G) coupled to the first node (via CGD of M10 and Cboot).
In re claim 3, Santoro discloses wherein the second node (collector of Q3) is coupled to the node of application of the power supply voltage (Vcc) by a first resistive element (T1), and the third node (collector of Q4) is coupled to the node of application of the reference voltage (GND) by a second resistive element (T3).
In re claims 6 and 18, Santoro discloses wherein the second circuit comprises: a first output node having a first signal (HL_comm at output of 14), taking a first value when the first voltage is greater than the first voltage threshold and a second value when the first voltage is smaller than the first voltage threshold ([0025]), supplied thereon; and a second output node having a second signal (LH_comm at output of 13), taking a third value when the first voltage is smaller than the second voltage threshold and a fourth value when the first voltage is greater than the second voltage threshold ([0024]), supplied thereon.
In re claim 7, Santoro discloses wherein the first output node is coupled to the second node (via current mirror T1/T2) and the second output node is coupled to the third node (via current mirror T3/T4).
In re claim 9, Santoro discloses wherein the first transistor is connected in parallel with a first diode (see diode connected in parallel with M1), the second transistor is connected in parallel with a second diode (diode connected in parallel to M2), an anode of the first diode and a cathode of the second diode being connected to the first node (A, as shown).
In re claim 10, Santoro discloses wherein the device is a switched-mode power supply (as shown in Fig. 2; see [0004]).
In re claims 12 and 20, Santoro discloses wherein the device comprises a fourth circuit (control circuit, not shown, which generates HVG/LVG: see, e.g., [0015]-[0016], [0029]) configured to control the first and second transistors in such a way that each operating cycle (see Fig. 3) successively comprises: a first phase (initial interval in which HVG is high) during which the first transistor is on (HVG high) and the second transistor is off (LVG low); a second phase (Tm1) during which the first and second transistors are off (HVG/LVG low); a third phase (next interval in which LVG is high) during which the first transistor is off (HVG low) and the second transistor is on (LVG high); and a fourth phase (Tm2) during which the first and second transistors are off (HVG/LVG low).

Claims 1-3, 5-7, 9, 10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esch et al. (US 2021/0135574; hereinafter “Esch”).
In re claims 1 and 14, Esch discloses an electronic device and associated method of controlling the device (see Figs. 4-6, 8, and associated waveforms and descriptions, as detailed further below), comprising: a first circuit comprising first and second transistors (9 and 13 in Figs. 4/8) series-coupled between a node of application of a power supply voltage (Vbat 3) and a node of application of a reference voltage (ground GND 5), the first and second transistors being coupled to each other by a first node (11), the transistors being turned on and off each cycle by a predetermined switching pattern (see [0061]-[0062]); and a second circuit (40 – Figs. 5 or 6), configured to compare a first voltage V11) on the first node with first and second voltage thresholds (as set by either embodiment circuit Fig. 5 or 6: e.g., [0103], [0115]-[0117]).
In re claims 2 and 15, Esch discloses wherein the second circuit (See Fig. 5) comprises third and fourth transistors (51/52) series-coupled between second and third nodes (551/552), the third and fourth transistors being coupled to each other by a fourth node (53) coupled to the first node (i.e., at voltage V11, via terminal 42 – see Figs. 4 and 5).
In re claim 3, Esch discloses wherein the second node (551) is coupled to the node of application of the power supply voltage (Vbat 3) by a first resistive element (R1), and the third node (552) is coupled to the node of application of the reference voltage (GND 5) by a second resistive element (R2).
In re claims 5 and 17, Esch discloses wherein the first voltage threshold is the power supply voltage and the second voltage threshold is the reference voltage ([0103], [0115]-[0117]).
In re claims 6 and 18, Esch discloses wherein the second circuit (see Fig. 5) comprises: a first output node (at 551) having a first signal, taking a first value when the first voltage is greater than the first voltage threshold and a second value when the first voltage is smaller than the first voltage threshold ([0115]-[0116]), supplied thereon; and a second output node (output of 555) having a second signal, taking a third value when the first voltage is smaller than the second voltage threshold and a fourth value when the first voltage is greater than the second voltage threshold ([0115]-[0116]), supplied thereon.
In re claim 7, Esch discloses wherein the first output node is coupled to the second node and the second output node is coupled to the third node (as shown in Fig. 5).
In re claim 9, Esch discloses wherein the first transistor is connected in parallel with a first diode (i.e., the intrinsic body diode of transistor 9: see [0099]), the second transistor is connected in parallel with a second diode (body diode of 13: id.), an anode of the first diode and a cathode of the second diode being connected to the first node (as understood to those of ordinary skill in the art, the body diodes of 9 and 13 are oriented in this manner based on the drain and source connections of the transistors; as also indicated based on the current flows described in [0099]).
In re claim 10, Esch discloses w herein the device is a switched-mode power supply (as shown; see [0003]-[0005]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Santoro et al. (US 2011/0075452) in view of Burns et al. (US 2012/0105045; hereinafter “Burns”).
In re claim 8, Santoro discloses the claimed invention as explained above, except for wherein the first output node is coupled to the second node by two inverting circuits and the second output node is coupled to the third node by an inverting circuit. Whereas Burns discloses a switch-mode power supply (Figs. 3, 4, 8 for example) with a controller and driver circuit in which control signals (see Figs. 3 or 8: control signals for SW1 and SW2) are respectively passed through an odd number or an even number of inverters (as shown, Figs. 3 and 8) in order to produce control pulses with the desired relative timings and logic level, for instance to produce accurate dead times to prevent shoot-through current (see, e.g., [0029]-[0030], [0049]-[0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to have modified the device of Santoro such that the first output node is coupled to the second node by two inverting circuits and the second output node is coupled to the third node by an inverting circuit as shown and taught by Burns, in order to set relative delay times to obtain the output signals at the appropriate, desired time and with the desired logic level. 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 2021/0135574).
In re claims 12 and 20, Esch discloses wherein the device comprises a fourth circuit (17) configured to control the first and second transistors in such a way that each operating cycle (see, e.g., Fig. 7) successively comprises: a first phase (t70-t71) during which the first transistor is on and the second transistor is off ([0136]-[0137]); a third phase (t71-t73) during which the first transistor is off and the second transistor is on ([0137]); and a fourth phase (t73-t74) during which the first and second transistors are off ([0137]-[0138]).
Esch does not explicitly disclose a second phase during which the first and second transistors are off. However, inserting a short dead time between switching off the high-side transistor and switching on the low-side transistor in a switch-mode power supply was a well-known and routine matter of converter design, and was used as a practical measure to protect against shoot-through current by ensuring that both transistors do not conduct simultaneously. One of ordinary skill would readily recognize that this dead time phase is not explicitly mentioned in Esch as not being relevant to the disclosed invention, but would be expected to be included in a real-world implementation of the converter design, for the reasons stated above.
Therefore it would have been obvious to the person of ordinary skill in the art before the claimed invention was effectively filed to have modified the device of Esch by incorporating a second phase during which the first and second transistors are off into the switching cycle, since implementing well-known, standard functionality to achieve expected results (in this case, protection against shoot-through faults) was a matter of routine work in the art.

Claims 11, 13, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 2021/0135574) in view of Ali (US 2019/0214914; hereinafter “Ali”).
In re claims 11, 13, 19, and 21, Esch discloses the claimed invention as explained above, except for a third circuit configured to compare the first voltage with a second voltage, the second voltage being variable and depending on the signals on the first and second output nodes; and a variation of the second voltage is dependent on the signals on the first and second output nodes during the fourth phase. 
Whereas Ali discloses a controller for a switch-mode power supply in which a zero cross comparator (i.e., third circuit – see Fig. 5) is used to compare the switching node voltage (i.e., first voltage – Vlx) to a second voltage (e.g., ground ref in Fig. 5), wherein the second voltage varies according to a controlled offset signal (see summer 503; note [0033]-[0034] make clear that this offset can be added to the ground ref instead of Vlx as is shown), the offset being dependent on first and second output signals from a circuit (e.g., Fig. 7) which effectively compares the switching voltage Vlx to thresholds in a manner similar to that shown by Esch and explained above (see Figs. 5, 7; see [0032], [0035]-[0036]). The offset adjustment is made to tune the zero cross comparator to optimize the switch timing of the low-sde transistor ([0032]).
Therefore it would have been obvious to the person of ordinary skill in the art before the claimed invention was effectively filed to have modified the device of Esch by incorporating a third circuit (i.e., zero cross comparator) configured to compare the first voltage with a second voltage, the second voltage being variable and depending on the signals on the first and second output nodes; and a variation of the second voltage is dependent on the signals on the first and second output nodes during the fourth phase, as shown and taught by Ali, in order to properly tune the zero cross comparison to optimize switch timings of the low-side transistor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of circuits for comparing the switching node voltage in an SMPS against one or more thresholds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838